Upon consideration of the petition filed by State of NC on the 16th day of July 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Alamance County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 6th day of March 2008."
*492Upon consideration of the petition filed by State of NC on the 16th day of July 2007 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."